ORDER
PER CURIAM.
Mark Shipley appeals the trial court’s judgment in favor of Missouri Meerschaum Company on his employment discrimination claim against Missouri Meerschaum Company. We affirm. The judgment of the trial court is supported by substantial evidence and is not against the weight of the evidence; an extended opinion would have no prece-dential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rule 84.16(b).